                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
                          GREEN BAY DIVISION



UNITED STATES OF AMERICA,
                  Plaintiff,
v.                                               Case No. 19-M-730


DEREK A. LIEBERGEN,
                  Defendant.


       NOTICE OF APPEARANCE AND DISCLOSURE STATEMENT




      Pursuant to Local Criminal Rule 12.4, notice and disclosure is hereby

provided that the individual defendant in the above-referenced matter is

represented by Federal Defender Services of Wisconsin, Inc., through undersigned

counsel.

      Dated at Green Bay, Wisconsin, this 19th day of September, 2019.

                               Respectfully submitted,

                               s/Krista Halla-Valdes
                               KRISTA HALLA-VALDES, Florida Bar #0073369
                               Federal Defender Services of Wisconsin, Inc.
                               801 E. Walnut Street, Second Floor
                               Green Bay, Wisconsin 54301
                               Telephone: (920) 430-9900
                               Facsimile: (920) 430-9901
                               Krista_Halla-Valdes@fd.org
                                                              Federal Defender Services
                                                                      of Wisconsin, Inc,
